Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator system of the claimed invention comprises all the limitations of claim 15, specifically, a frame including a first drive beam, a first and second lower beam, and a first connecting segment that is fork-shaped and comprises a fork base and two fork ends that are connected to the first and second lower beams and  a first linear motor wherein the first secondary part of the linear motor is disposed on the first drive beam and at least partially encloses the first primary part that is not taught, suggested, nor obvious over prior arts of record.
The elevator system of the claimed invention comprises all the limitations of claim 29, specifically, a frame including a first drive beam, a first and second upper beam, and a third connecting segment that is fork-shaped and comprises a fork base and two fork ends that are connected to the first and second lower beams and a first linear motor wherein the first secondary part of the linear motor is disposed on the first drive beam and at least partially encloses the first primary part that is not taught, suggested, nor obvious over prior arts of record.
JPH 07-232077 to Hakozaki teaches an elevator system comprising a frame with a first and second lower beam and a first and second upper beam but does not teach a first connecting segment nor a third connection segment with a fork-shaped base and two fork ends that connect to the first and second lower beam or first and second upper beams, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654